United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1818
                                   ___________

Anthony Ukofia,                         *
                                        *
           Appellant,                   *
                                        * Appeal from the United States
     v.                                 * District Court for the
                                        * District of Minnesota.
American Financial Printing, Inc.,      *
                                        *    [UNPUBLISHED]
           Appellee.                    *
                                   ___________

                             Submitted: April 4, 2006
                                Filed: April 7, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Anthony Ukofia appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination suit against American Financial Printing,
Inc. (AFPI). After de novo review, we conclude that AFPI offered a legitimate,
nondiscriminatory reason for terminating Ukofia’s employment--poor job
performance--and Ukofia failed to create a trialworthy issue of fact on whether that
reason was a pretext for race discrimination. See Kincaid v. City of Omaha, 378 F.3d
1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.
799, 803-04 (8th Cir. 2004) (de novo standard of review); Wheeler v. Aventis
Pharms., 360 F.3d 853, 858 (8th Cir. 2004) (burden-shifting analysis).

     Accordingly, we affirm. See 8th Cir. R. 47B.
                    ______________________________




                                    -2-